Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered May 16, 1988, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant has waived his right to challenge the sufficiency *956of his plea allocution since he failed to properly preserve it for our review (see, People v Lopez, 71 NY2d 662). In any event, the record shows that County Court, when confronted by defendant’s equivocations, conducted the necessary further inquiry to insure that the elements of the crime had been established and that the plea was knowing and voluntary (see, supra). Additionally, the 4-to-12-year prison sentence imposed was less than the maximum defendant could have received. This, coupled with defendant’s admission to the facts surrounding his entry into the victim’s home, does not warrant a reduction of his sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899).
Judgment affirmed.
Casey, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.